Citation Nr: 1326069	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for a bilateral foot fungal infection.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to November 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Oakland, California.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim, known as Virtual VA.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

Service connection has recently been granted for bilateral knee pathology.  A recent letter from the Veteran suggests he may want to seek increased ratings.  This matter is referred to the RO for any action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a chronic fungal infection on the bilateral feet which he incurred in service and which he has consistently had symptoms from and treated with over the counter medication since that time.

The Veteran's service treatment records show that in July and August 1964 he was treated for athlete's foot/tinea pedis.  An August 1964 feet culture test showed "no growth."

The Veteran's private medical records show that in November 2007 he was treated by his private physician for fungal infection under his toenails.

Here, the evidence shows that the Veteran has recently been treated for a fungal infection on his feet, and his service treatment records also indicate treatment for skin infection on the feet.  Furthermore, the Veteran has alleged a continuity of symptomatology since the time of his service to the present.  However, the record includes no medical opinion that addresses the etiology of any current bilateral feet fungal infection.  An examination is indicated.

Additionally, the record contains the Veteran's private treatment records up to July 2008.  As the Veteran may have received additional medical treatment since that time which is relevant to the issue on appeal, the RO/AMC should give the Veteran another opportunity to present information and evidence pertinent to the claim on appeal.  In its letter, the RO/AMC should specifically request that the Veteran provide, or provide any necessary releases for the RO/AMC to obtain, outstanding records of post-service, private evaluation or treatment for fungal infections of the feet.  Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional medical evidence pertinent to the claim that is not currently of record.  The AMC/RO should then associate any obtained records with the Veteran's claims file.  All attempts to secure pertinent evidence must be documented in the claims file.

2.  After the above has been accomplished to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral feet fungal infection.  The claims file must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file was reviewed.  

The examiner is directed to consider the Veteran as having been in sound condition at service entry, with no pre-existing skin disorders.  The examiner is directed to consider the Veteran's in-service treatment for athlete's foot/tinea pedis and his reported history of similar skin symptoms since service to the present.

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that any current skin disorder is causally or etiologically related to a disease or injury incurred in active service.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reasons why.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.   The RO/AMC must ensure that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

